Citation Nr: 1719531	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-42 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected hypertension.

4.  Entitlement to service connection for a disorder attributable to abdominal pain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1974 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).

In December 2009, the Veteran requested a video conference hearing before the Board.  In an April 2014 substantive appeal, VA Form 9, the Veteran also requested a hearing before the Board in Washington, DC.  In September 2015, the Veteran was notified by letter that he was scheduled for such hearing in October 2015.  The Veteran's request to withdraw his hearing request was received in September 2015.

In March 2016, the Board, in part, remanded the issues of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence and service connection for headaches, abdominal pain, and bronchitis.  These issues have been returned to the Board for further appellate review.

In March 2016, the Board also remanded the issue of entitlement to service connection for renal dysfunction status post transitional cell carcinoma of the left renal pelvis with left kidney removal for issuance of a statement of the case (SOC).  The RO issued a June 2016 SOC to the Veteran to his latest address of record.  Neither the Veteran nor his representative submitted a timely substantive appeal.  As a result, that issue is not currently on appeal before the Board or RO.  See 38 C.F.R. § 20.302(b) (2016).

The Board has recharacterized the Veteran's claim for abdominal pain more broadly to a disorder attributable to abdominal pain in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The issue of entitlement to service connection for a disorder attributable to abdominal pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2008 the Veteran underwent left open nephroureterectomy surgery due to left renal pelvic transitional cell carcinoma.

2.  The Veteran is service connected for kidney stones; however, he is not service connected for renal dysfunction status post transitional cell carcinoma of the left renal pelvis with left kidney removal as that issue was denied in a September 2009 VA rating decision on direct and secondary bases.

3.  The Veteran has not been shown to have a current diagnosis of bronchitis or headaches or at any time since he filed his claim or within close proximity thereto. 

4.  Symptoms of headaches have not been continuous since separation from service, did not manifest to a compensable degree within one year of separation from service, and were not noted to be chronic during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).

2.  The criteria for entitlement to service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for entitlement to service connection for headaches, to include as secondary to service-connected hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by July 2008 and May 2009 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination and a hearing before a DRO.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  

There was also substantial compliance with the March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The AOJ obtained VA examinations for respiratory conditions and headaches conducted in July 2016.  These examination reports are adequate as they were based on a review of the history and sufficient information was provided to allow the Board to render informed determinations.  The issues on appeal were also readjudicated in September 2016 and December 2016 supplemental statements of the case.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Temporary Total Evaluation

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  

The United States Court of Appeals for Veterans Claims (Court), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998). 

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Simply stated, it is not an increased rating claim. 

At the outset, the Board notes that service connection for kidney stones was granted in a July 1990 VA rating decision as service treatment records revealed a history of recurrent kidney stones from 1973 to August 1989.

In a March 2009 VA Form 21-4138, the Veteran requested service connection for severe renal dysfunction and loss of left kidney.

In March 2009, the Veteran also requested entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following left open nephroureterectomy surgery in September 2008.

Specifically, in the following VA Forms 21-4138, the Veteran reported in March 2009 that he was admitted to Providence Health Center in Waco, Texas on September 9, 2008 to undergo surgery for his service-connected disability.  He requested these identified treatment records be obtained pursuant to a claim for Paragraph 30 benefits.  He explained in March 2009 that he was in the hospital from September 9, 2008 to September 14, 2008 and was sent home to recuperate and not allowed to work.  In May 2009, the Veteran further reported that in September 2008 Dr. P. removed his left kidney and he was put on convalescent leave for six weeks thereafter.

In a September 2009 VA rating decision, the issue of entitlement to service connection for renal dysfunction status post transitional cell carcinoma of the left renal pelvis with left kidney removal was denied on direct and secondary bases.  The RO explained that the evidence of record did not show the Veteran's renal dysfunction occurred during military service or was caused or related to his service-connected kidney stones.

As noted above, the Board in March 2006 remanded the issue of entitlement to service connection for renal dysfunction status post transitional cell carcinoma of the left renal pelvis with left kidney removal for issuance of a SOC pursuant to the Veteran's December 2009 notice of disagreement with the September 2009 VA rating decision.  The SOC was issued in June 2016 and a timely substantive appeal was not provided by the Veteran or his representative, thus that issue is no longer on appeal before the Board or RO.  See 38 C.F.R. § 20.302(b) (2016).  

In the September 2009 VA rating decision, the RO also denied the issue of entitlement to a temporary 100 percent evaluation for convalescence following kidney removal.  It was explained that the Veteran's kidney cancer, which led to the surgery requiring convalescence, was not due to a service-connected disability.

In the November 2009 VA rating decision on appeal, the RO further denied the issue of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  It was explained that the Veteran's claim for paragraph 30 benefits is based on the left open nephroureterectomy surgical procedure that was performed on September 9, 2008 and review of the record does not show he is service connected for left nephroureterectomy.

Review of private treatment records shows that during in-patient treatment in March 2008, CT results of the Veteran's abdomen revealed two kidney stones in the left kidney.  In July 2008, the Veteran underwent cystoscopy, left ureteroscopy with holmium laser fragmentation of stone, biopsy of left renal pelvis tumor, bilateral retrograde pyelogram, right renal pelvis washings, and left stent placement.  His preoperative diagnosis was left ureteral stone, and his postoperative diagnoses were left proximal ureteral stone, left renal stone, and left renal pelvis tumor.  On September 9, 2008, Dr. P. performed left open nephroureterectomy surgery and umbilical hernia repair.  The Veteran's pre- and postoperative diagnoses were left renal pelvic transitional cell carcinoma and umbilical hernia.  On September 17, 2008 the Veteran reported for a follow-up appointment and was instructed to return in six weeks.  

In light of the pertinent evidence of record noted above, the Board finds that the Veteran's left open nephroureterectomy surgery in September 2008 was not performed due to a service-connected disability, to include kidney stones.  Rather, the probative evidence of record shows the September 2008 surgical operation was due to the nonservice-connected left renal pelvic transitional cell carcinoma.  As a result, the Veteran's March 2009 request for a temporary total convalescence rating under 38 C.F.R. § 4.30 following left nephroureterectomy surgery in September 2008 is not warranted.

Service Connection for Bronchitis and Headaches

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as other organic diseases of the nervous system which may include headaches, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Due to the similar disposition for the issues on appeal for bronchitis and headaches, the Board will address them in a common discussion below.

In a June 2008 VA Form 21-526, the Veteran requested service connection for bronchitis.  At the August 2011 DRO hearing he also noted that he was hospitalized during service for continuous lung problems and bronchitis and currently used medication and an inhaler for his condition.  As a result, the Board considers whether service connection for bronchitis is warranted on a direct basis.

In light of the Veteran's service treatment records documenting treatment for chronic bronchitis in January 1975 and July 1976, as well as his reported current symptomology at the DRO hearing, the issue was remanded by the Board in March 2016 to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In July 2016, the Veteran underwent a VA DBQ examination for respiratory conditions.  The Veteran reported he has always had coughing with phlegm and shortness of breath and denied any official diagnosis of this reported respiratory problem.  He further noted use of an inhaler since 2012 for at least once every 4 days.  Following the clinical evaluation and review of the claims file, VA examiner concluded that the Veteran does not now have or has ever been diagnosed with a respiratory condition.  It was explained that "[t]here is no diagnosis of chronic bronchitis in the recent and military records.  Chronic bronchitis is defined as 'chronic productive cough for three months in each of two successive years' [and the] Veteran does not meet the criteria."

The Board has considered the Veteran's lay history of symptomatology related to his claimed disorder for bronchitis throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Nevertheless, the Board finds this July 2016 VA DBQ examination is the most probative evidence addressing whether the Veteran has a current diagnosis of bronchitis.  Specifically, the examiner reviewed the claims file and electronic medical records, interviewed the Veteran, took into consideration his lay testimony regarding symptoms of bronchitis, and conducted a comprehensive examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history, to include treatment for sinusitis, seasonal allergies, bronchitis, and allergic rhinitis, or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient data on which to base the conclusion.  Therefore, the Board finds the VA examiner's opinion to be of greater probative value, and service connection for bronchitis is not warranted on a direct basis.

Next, since separation from service and prior to the date of claim in May 2008, private treatment records show the Veteran reported a headache and was assessed with sinusitis in December 2001 and he Veteran noted having headache and migraine in September 2005.

In a May 2008 VA Form 21-4138, the Veteran reported he "suffer[s] from headaches."  At the August 2011 DRO hearing he also noted that his blood pressure was causing headache pain.  As a result, the Board considers whether service connection for headaches is warranted on a direct or secondary basis to service-connected hypertension.

During the appeal period since the date of claim in May 2008, to include within one year prior, review of private treatment records show the Veteran reported a headache on the right side and treatment by lying down in a dark room for two days in December 2007, and headaches were present in April 2008.  An April 2009 VA treatment record (located in Virtual VA) further notes the Veteran's chief complaint of chronic headaches.  At the August 2011 DRO hearing, the Veteran reported that veins in his head would swell over his eyebrows, there was pressure in his temples, and his headaches would occur 4 to five times per month.  He also reported at the July 2016 VA DBQ examination for headaches that his headaches occur 3 to 4 times a week since early active duty.

On the other hand, review of the record also shows the Veteran's denial of headaches on multiple occasions during private treatment sessions in February 2005, December 2007, March 2008, May 2008, June 2008, September 2009, August 2010, February 2011, and August 2011.

Following the clinical evaluation and review of the claims file, the July 2016 VA examiner concluded in the examination report that the Veteran does not now have or has ever been diagnosed with a headache condition.  In the July 2016 VA DBQ medical opinion, the examiner explained that "review of service treatment records and post separation medical records does not support [the] diagnosis of headache" [and] [t]he headaches related to elevation in blood pressure are transient and will subside with control of blood pressure."

The Board finds this July 2016 VA examination and medical opinion are the most probative evidence addressing whether the Veteran has a current diagnosis of headaches.  Specifically, the examiner reviewed the claims file and electronic medical records, interviewed the Veteran, took into consideration his lay testimony regarding symptoms of headaches, and conducted a comprehensive examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history, to include reported headaches due to high blood pressure or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient data on which to base the conclusion.  Therefore, the Board finds the VA examiner's opinion to be of greater probative value.

The Board acknowledges the Veteran is competent to report symptoms that he experiences and observes at any time because this requires personal knowledge as it comes through the use of his senses, to include headaches.  See Layno, 6 Vet. App. at 470.  Nevertheless, his credibility regarding a current diagnosis is called into question in this case.  In particular, he has provided conflicting statements to medical providers regarding the existence of a current diagnosis of headaches.  As such, the Board affords more probative weight to the VA examiner's opinion concerning the diagnosis and etiology of a current disability and service connection for headaches is not warranted on a direct basis.

Furthermore, based on a review of the pertinent evidence of record, the Board also finds that symptoms of headaches have not been continuous since separation from service, did not manifest to a compensable degree within one year of separation from service, and were not noted to be chronic during service.  In fact, the reported onset for headaches was multiple years after separation from service in 1990.  As a result, service connection for headaches is not warranted under the presumptions for chronic diseases in this case.

With regard both issues on appeal, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have such a disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for bronchitis or headaches.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A temporary total evaluation because of treatment for a service-connected condition requiring convalescence, specifically under 38 C.F.R. § 4.30 following left open nephroureterectomy surgery in September 2008, is denied.

Service connection for bronchitis is denied.

Service connection for headaches, to include as secondary to service-connected hypertension, is denied.





REMAND

An additional VA medical opinion is needed for the issue of entitlement to service connection for a disorder attributable to abdominal pain.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Pursuant to the March 2016 Board remand, the Veteran was afforded a VA DBQ examination report for intestinal conditions in July 2016.  The VA examiner failed to consider providing an opinion regarding the etiology of the Veteran's diagnosis of diverticulosis, as rendered during the appeal period by the August 2008 VA examiner following a general medical evaluation.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an additional medical opinion from an appropriate clinician for the Veteran's disorder attributable for abdominal pain.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation and rationale for the opinion expressed must be provided.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosis of diverticulosis rendered by the August 2008 VA examiner (even if since resolved), had onset during service or caused by the in-service October 1987 complaints and assessment of abdominal pain.

2.  Then, the AOJ should review the medical opinion to ensure that the requested information was provided.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


